DETAILED ACTION
This Office Action is response to the remark filed on 10/18/2021.
Claims 1-13 are allowed.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/13/2021 and 09/16/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1 and 12-13, Shaheen et al. (U.S. 20180092085) disclose the 5G NR UE capabilities may be indicated to the LTE RRM and 5G NR RRM comprising whether the UE supports interRAT-ParametersNR, which indicates whether the UE supports NR measurements configured by MeasObjectNR with corresponding quantity and report configuration in the supported NR bands; Stojanovski et al. (U.S. 20200015128) disclose when UE intends to make a Mobile Originated (MO) call or when UE receives an IMS message (e.g., SIP INVITE) indicating a Mobile Terminated (MT) call, the UE transfers the PDU Session carrying IMS traffic (IMS PDU Session) to the EPS by using the UE initiated PDN connection establishment procedure with "handover" indication; and KELLER et al. (U.S. 20190297538) disclose a method of operation of a wireless device comprises providing an indication to the 5G core network that the UE support SRVCC in EPC mode and receiving instruction to connect to an eNB in EUTRAN and EPC that supports SRVCC to a circuit switched network.   However, none of the prior art, taken in combination or alone, disclose receiving, the first base station from an access and mobility 
For claims 2-11, the claims are dependent on claim 1.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  1/11/2022